DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 51-075759 in view of Rouquette et al. (U.S. 2013/0248530).  JP 51-075759 teaches a composite container lid (figures 1-3) including an inner plug b with a flow-out port 11 fitted and secured to a container mouth portion (figure 1) and an upper lid a detachably attached to the container mouth portion (figure 1) so as to cover the inner plug, wherein said inner plug includes a hollow upper lid engaging cylinder 9, 12 with its upper . 
JP 51-075759 discloses the claimed invention except for the sound-suppressing protrusion.  Rouquette et al. teaches that it is known to provide a closure with a sound-suppressing protrusion (see element 105 in figure 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container closure of JP 51-075759  with the sound-suppressing protrusion, as taught by Rouquette et al., in order to limit the amount of nesting of the inner plug within the upper lid.

Regarding claim 2, the sound-suppressing protrusion (105 of Rouquette et al.) is an annular protrusion formed on the inner surface of the top plate of the upper lid.

Regarding claim 5, the inner plug is attached to the container mouth portion together with said upper lid when said upper lid engaging cylinder is temporarily held by said upper lid by being inserted in the region surrounded by the engaging pieces of said upper lid and when said upper lid in this state is 

Regarding claim 6, a gap maintained between the lower side surface of the screw thread of the upper lid skirt portion for screw engagement and the outer surface of the container mouth portion when said sound-suppressing protrusion starts coming in contact with the upper end surface of said upper lid engaging cylinder or with the inner surface of the top plate of said upper lid accompanying the descending motion of said upper lid (as modified, stop 105 of Rouquette et al. would provide tension between the thread engagement and the engagement of the stop with the top of the spout).

Regarding claim 7, the container mouth portion-securing member of said inner plug is provided with a flow-out guide cylinder that stretches upward, and a seal ring 3 is formed on the inner surface of the top plate of said upper lid to come into close contact with the inner surface of said flow-out guide cylinder when said upper lid is closed. 

Regarding claim 8, the top plate of said upper lid is provided, on the inner surface thereof, with a protrusion 3 for preventing over-wrap-seaming of said upper lid.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP 51-075759 in view of Rouquette et al. (U.S. 2013/0248530), as applied to claim 1 above, and further in view of Rios (U.S. 10,457,450).  The modified closure of JP 51-075759 discloses the claimed invention except for the plurality of segments of engaging pieces.  Rios teaches that it is known to provide a closure with a .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP 51-075759 in view of Rouquette et al. (U.S. 2013/0248530), as applied to claim 1 above, and further in view of Isogai (U.S. 2015/0321798).  The modified closure of JP 51-075759 discloses the claimed invention except for the container mouth portion being fitted and secured in space between said circumferential wall and said annular outer wall.  Isogai teaches that it is known to provide a closure with the container mouth portion being fitted and secured in space between said circumferential wall and said annular outer wall (see figure 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container closure of JP 51-075759 with the container mouth portion being fitted and secured in space between said circumferential wall and said annular outer wall, as taught by Isogai, in order to securely engage the container opening and provide an improved seal between the container and the inner plug.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the stops on the inner surface of the top wall of the closure.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736